DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 11-14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jalloul et al (US 2015/0092621; art cited by applicant) in view of Williams (WO 2009/120237; art cited by applicant). 
Regarding independent claim 1, Jalloul teaches a device (fig 1, 101), comprising: a processing system including a processor ([0029] "RF chains 202.1-202.I are configured to handle transmit and receive operations between a device in which MIMO beamforming system 200 is implemented, and another communication device, such as communication devices 101 and/or 106, for example, RF chains 202.1-202.I each includes a transmit TX RF chain and an RX receive RF chain. RF chains 202.1-202.I interface to a processor (e.g., a baseband processor) via beamforming module 204 and corresponding ports 201.1-201.N.") and associated with an antenna system having orthogonally-polarized element pairs (fig. 1, 104, 112 and [0020] "In accordance with such an embodiment, beamforming patterns 112 and 114 are likewise generated to have substantially matching polarizations. However, the polarization of beamforming patterns 104 and 110 is substantially orthogonal to the polarization of beamforming patterns 112 and 114."); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations ([0052] "In an exemplary embodiment of the present disclosure, decision module 210 is configured to identify a physical location of each of antennas 208.1-208.M. Decision module 210 may include memory that stores such information or decision module 210 may derive this information using a port mapping and/or addressing scheme" and [0083] "Embodiments of the disclosure may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors. A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device). For example, a machine-readable medium may include non-transitory machine-readable mediums such as read only memory (ROM); random access memory (RAM), magnetic disk storage media; optical storage media; flash memory devices; and others."). Jalloul fails to teach the operations comprising: obtaining data regarding interference detected in a received communication signal; and performing polarization adjusting for one or more of the polarized element pairs such that an impact of the interference on the antenna system is minimized. However, Williams, from the same field of endeavor, teaches a tunable antenna array system (abstract) and further discloses the operations comprising: obtaining data regarding interference detected in a received communication signal (fig. 5 and page 11, lines 9-21 “The passive antennas 20 and 21 are positioned so that centers of the antennas 20 and 21 ate spaced distances 90 and 91, respectively, from a center of the intended receiving unit or system 10 so as to form a triangle with the receiving unit or system 10. Preferably, the arrangement of the passive open circuited antennas 20 and 21 and the intended receiving antenna unit or system 10 forms an isosceles triangle, but any suitable configuration may be used. In this arrangement, the system determines the location of the interference signal source 5, as well as provides enhanced reduction or suppression of the interference energy 6."); and performing polarization adjusting for one or more of the polarized element pairs such that an impact of the interference on the antenna system is minimized (page 19, lines 13-32 "To further optimize the direction finding and antijamming system and method of the present invention, the following parameters may also be adjusted: a polarity match between the passive open circuited antennas and the interfering signal source, the height of the intended receiving antenna unit or system in relationship to the passive open circuited antennas, the number and physical arrangement of passive open circuited antennas surrounding the intended receiving antenna unit or system, the type of passive open circuited antennas used, the physical or electrical length of the passive open circuited antenna elements, the tilt angles of the passive open circuited antennas in the direction of the interfering signal, the distance between passive open circuited antennas and the intended receiving antenna unit or system, the distance between each passive open circuited antenna, the power density of the electromagnetic field, and angle of incidence and direction of the incoming undesired electromagnetic interference signal.” And page, 27, lines 28-31 "18. The method of claim 11, further comprising adjusting a polarization of each of said at least three passive open-circuited antennas based on polarity of the electromagnetic interference signal."). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jalloul by employing the teachings as taught by Williams, namely, to include detecting interference and adjust the polarization of the antennas for the orthogonally polarized element pairs, so as to allow for efficiently removing interference (Williams, fig 5, claim 18).
Regarding independent claim 7, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
	Regarding independent claims 17, the claim recites similar subject matter and therefore, similar rationale is applied as for claim 1. Jalloul further teaches the method steps can be performed by a processor to execute the instructions stored on non-transitory computer-readable medium ([0083]). 
	Regarding dependent claims 5 and 20, Jalloul as modified by Williams further teaches wherein the antenna system comprises a multiple-input-multiple-output (MIMO) antenna. See [0013] "Each of communication devices 101 and 106 include a respective MIMO antenna 102 and 108."
Regarding dependent claim 11, Jalloul as modified by Williams fails to further teaches wherein the polarization adjusting is performed for both an uplink of the antenna system and a downlink of the antenna system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Jalloul as modified by Williams by routine experimentation and to configure the system of Williams to adjust the polarization of both an uplink and a downlink of the antenna of Jalloul to arrive at the claimed invention because it allows for selectively adjusting antenna polarization (Williams: fig. 5 and claim 18 and Jalloul: [0025]).
Regarding dependent claim 12, Jalloul as modified by Williams fails to further teaches wherein the polarization adjusting is different for an uplink of the antenna system and a downlink of the antenna system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Jalloul as modified by Williams by routine experimentation and to configure the system of Williams to adjust the polarization differently of an uplink and a downlink of the antenna of Jalloul to arrive at the claimed invention because it allows for selectively adjusting antenna polarization (Williams: fig. 5 and claim 18 and Jalloul: [0025]).
Regarding dependent claim 13, Jalloul as modified by Williams fails to further teaches wherein the polarization adjusting is performed for an uplink of the antenna system but not a downlink of the antenna system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Jalloul as modified by Williams by routine experimentation and to configure the system of Williams to adjust the polarization only of an uplink of the antenna of Jalloul to arrive at the claimed invention because it allows for selectively adjusting antenna polarization (Williams: fig. 5 and claim 18 and Jalloul: [0025]).
Regarding dependent claim 14, Jalloul as modified by Williams fails to further teaches wherein the polarization adjusting is performed for a downlink of the antenna system but not an uplink of the antenna system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Jalloul as modified by Williams by routine experimentation and to configure the system of Williams to adjust the polarization only of a downlink of the antenna of Jalloul to arrive at the claimed invention because it allows for selectively adjusting antenna polarization (Williams: fig. 5 and claim 18 and Jalloul: [0025]).
Regarding dependent claim 16, Jalloul as modified by Williams further teaches wherein the obtaining is performed by a processing system including a processor, and wherein the adjusting mechanism is included in or comprises the processing system. See Jalloul: [0029] "RF chains 202.1-202.1 are configured to handle transmit and receive operations between a device in which MIMO beamforming system 200 is implemented, and another communication device, such as communication devices 101 and/or 106, for example. RF chains 202.1-202.I each includes a transmit TX RF chain and an RX receive RF chain. RF chains 202.1-202.I interface to a processor (e.g., a baseband processor) via beamforming module 204 and corresponding ports 201 .1-201.N."

Claims 2, 3, 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jalloul et al (US 2015/0092621; art cited by applicant) in view of Williams (WO 2009/120237; art cited by applicant) and further in view of Aryanfar (US 2017/0077612; art cited by applicant). 
Regarding dependent claims 2, 8 and 18, Jalloul as modified by Williams teaches all subject matter claimed except to further teach wherein the interference originates in a near field region of the antenna system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system. However, Aryanfar, from the same field of endeavor, teaches a near-field communication system (abstract) and further teaches wherein the interference originates in a near field region of the antenna system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system ([0015] “System 100 uses a combination of antenna spacings and polarizations to reduce correlations between the near-field paths of matrix channel 125, and thus improves channel matrix invertibility and allows for closer to ideal MIMO operation. System 100 thus increases the effective data rate achieved through MIMO techniques. The resulting cumulative data rate of the proposed MIMO system is considerably increased over conventional near-field systems."). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jalloul and Williams by employing the teachings as taught by Aryanfar, namely, to include interference in a near field region, so as to allow the system to remove interference from the region close to the antenna.
Regarding dependent claims 3, 9 and 19, Jalloul as modified by Williams teaches all subject matter claimed except to further teach wherein the performing the polarization adjusting results in no impact to a far field region of the antenna system, as compared to a case where the polarization adjusting is not performed. However, Aryanfar, from the same field of endeavor, teaches a near-field communication system (abstract) and further teaches wherein the performing the polarization adjusting results in no impact to a far field region of the antenna system, as compared to a case where the polarization adjusting is not performed ([0002] "This disclosure relates to “near-field” communication systems, as opposed to “far-field” radio systems. The distinctions between near-field and far-field systems relate to the distance separating the transmit and receive antennas. Assuming a transmitting antenna with a largest dimension D transmitting a signal of wavelength λ, for example, the receive antenna is in the near field if the distance separating the transmitting and receiving antennas is less than 2D2/λ. Larger separations place the receive antenna in the far field. The distinction between the near and far fields is important because some components of a transmitted signal fall-off rapidly with distance. The properties of transmitted electromagnetic waves therefore change dramatically between the near and far fields" and [0025] "To provide polarization diversity, for example, the three transmit-side antennas might have three different polarizations, and the three receive-side antennas may have the same three polarizations arranged in the same or a different manner, or may have a different combination of polarizations. In some embodiments, the same polarization may be used for multiple antennas on either side of channel 315. For example, a mixture of three polarizations can be used in various ratios and positions for some larger number of transmit antennas, receive antennas, or both. System 300 may thus use both polarization diversity and polarization placement to optimize the MIMO interface.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jalloul and Williams by employing the teachings as taught by Aryanfar, namely, to include wherein polarization adjusting results in no impact to a far field region, so as to allow the system to keep antenna pattern in various regions independent and prevent interference between regions.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jalloul et al (US 2015/0092621; art cited by applicant) in view of Williams (WO 2009/120237; art cited by applicant) and further in view of Abdelmonem (US 2019/0222329; art cited by applicant). 
Regarding dependent claims 4 and 10, Jalloul as modified by Williams teaches all subject matter claimed except to further teach wherein the interference
comprises passive intermodulation (PIM). However, Abdelmonem, from the same field of endeavor, teaches a method for monitoring interference (abstract) and further teaches wherein the interference comprises passive intermodulation (PIM) ([0246] "Another form of interference that the embodiments of the subject disclosure can be adapted to mitigate is Passive Intermodulation Interference (PIM).").  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jalloul and Williams by employing the teachings as taught by Abdelmonem, namely, to include analyzing passive intermodulation, so as to allow the system to remove PIM interference between two
transmitters which is a common type of interference in communication networks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jalloul et al (US 2015/0092621; art cited by applicant) in view of Williams (WO 2009/120237; art cited by applicant) and further in view of Rofougaran et al (US 2008/0280571). 
Regarding dependent claim 6, Jalloul as modified by Williams teaches all subject matter claimed except to further teach wherein the polarization adjusting is performed by a radio device integrated with the antenna system. However, Rofougaran, from the same field of endeavor, teaches a RF transceiver module (abstract) and further teaches wherein the polarization adjusting is performed by a radio device integrated with the antenna system ([0009] "For each wireless communication device to participate in wireless communications, it includes a built-in radio transceiver (i.e., receiver and transmitter) or is coupled to an associated radio transceiver (e.g., a station for in-home and/or in-building wireless communication networks, RF modem, etc.)” and [0133] "In an embodiment, the baseband processing module generates the adjust signal to provide in-air beamforming, antenna polarization adjustment, and/or antenna polarization.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jalloul and Williams by employing the teachings as taught by Rofougaran, namely, to include performing polarization adjusting by an integrated radio device, because radio devices provide a durable and cost effective means of communication in an antenna.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jalloul et al (US 2015/0092621; art cited by applicant) in view of Williams (WO 2009/120237; art cited by applicant) and further in view of Payne (US 2014/0236546; art cited by applicant).
Regarding dependent claim 15, Jalloul as modified by Williams teaches all subject matter claimed except to further teach wherein the polarization adjusting comprises mixing of signals associated with the orthogonally-polarized element pairs, and wherein the orthogonally-polarized element pairs comprise crossed-dipole elements. However, Payne, from the same field of endeavor, teaches a cross-dipole antenna apparatus (abstract) and further teaches wherein the polarization adjusting comprises mixing of signals associated with the orthogonally-polarized element pairs, and wherein the orthogonally-polarized element pairs comprise crossed-dipole elements ([0061] “Cross-dipole antenna embodiments of the invention of a particular polarization can advantageously be combined with one or more other antennas having a polarization orthogonal to the polarization of the cross-dipole antenna to form an antenna system featuring orthogonal polarizations, which can be exploited for polarization diversity and/or spatial multiplexing. For example, a cross-dipole antenna having horizontal polarization can be combined with a dipole antenna or a monopole antenna having a vertical polarization."). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jalloul and Williams by employing the teachings as taught by Payne, namely, to include crossed-dipole elements, so as to allow the system to receive signals sent in multiple phases.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Ward et al (US 2008/0253308), Heath et al (US 2017/0237484) and Jang et al (US 2020/0052388) are cited because they are pertinent to the method and apparatus for adjusting polarization to mitigate interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636